Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing(s) filed 3/20/2018 on are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the amendment filed on 7/1/2022
Re claim 10:
On page 5, line 25 
Replace “ the the feedback unit ”
With -- the feedback unit --

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the specific feature “wherein the numerical model is selected from the group consisting of: a linear function and a non-linear function; at a second instant posterior to the first instant, the steps of: e) imaging the at least one area of the brain of the subject by using unfocused acoustic waves produced by a transcranial ultrasound probe, to obtain at least one second acquired image of the activity of the area of the brain of the subject, f) evaluating a physical quantity representative of the activity of the at least one area based on each second acquired image, to obtain at least one second objective measurement, specific to the subject obtained at the first instant, g) estimating the sensation felt by the subject by using the numerical model specific to the subject obtained at the first instant, the linear function or the nonlinear function of the numerical model specific to the subject obtained at the first instant taking as an input the second objective measurement, the numerical model being the model obtained at the first instant, and h) providing a feedback unit with a signal representative of the estimated sensation felt by the subject, the feedback unit being selected from the group consisting of a tv set, a hifi system, a computer, a smartphone, an electronic device, a computer program, a domotic system, and a videogame, i) converting the signal representative of the estimated sensation felt by the subject into a corresponding signal perceptible by the subject, said step of converting being carried out by the feedback unit, said corresponding signal perceptible by the subject being tailored feedback to help the subject maintain or alter a sensation level and the signal perceptible to the subject being chosen in the group consisting of a visual signal, an aural signal, an haptic signal, a vibration signal and a digital signal unit, and j) providing the subject with said corresponding signal perceptible by the subject, the step of providing said corresponding signal perceptible by the subject being carried out by the feedback unit so that the subject can maintain or alter the sensation”.  The closest prior art of record fail to teach, fairly suggest, nor support a prima facie case of obviousness against the cited limitations in the claims.  The closest prior arts 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715